Order issued October ~_(~, 2012




                                             In The




                                     No. 05-10-01614-CV


                             W. DAVID HOLLIDAY, Appellant

                                              V.

                  GREG WEAVER AND WENDY WEAVER, Appellees


                                           ORDER

       Appellees have filed an agreed motion to reschedule submission and oral argument, currently

set for November 14, 2012, at 11:00 a.m. We GRANT the unopposed motion to reset submission

and oral argument. The case will be reset in due course of the Court’s docket.




                                                      LANA MYERS
                                                      PRESIDING JUSTICE